Fourth Court of Appeals
                                          San Antonio, Texas
                                                  April 25, 2019

                                             No. 04-19-00022-CV

                                   IN RE Cynthia Cadwallader OCHSE

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

        On January 11, 2019, relator filed a petition for writ of mandamus. On April 17, 2019,
this court issued an order allowing the respondent and real parties in interest to file a response to
the petition no later than April 29, 2019. We also ordered relator to file the documents listed in
the privilege log on a thumb drive or in another suitable electronic format no later than April 29,
2019.

       Both real parties in interest requested an extension of time in which to file responses.
They also requested a similar extension on behalf of the respondent. We GRANT the motions.
The responses from the real parties in interest and the respondent are due no later than May 13,
2019.

       Relator’s deadline to file the documents listed in the privilege log on a thumb drive or in
another suitable electronic format remains April 29, 2019.

           It is so ORDERED on April 25, 2019.

                                                                                 PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court


1
  This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV, et al. v. William W. Ochse,
III, Individually and as Trustee of the William W. Ochse, III Family 2008 Trust, pending in the 37th Judicial District
Court, Bexar County, Texas, the Honorable Monique Diaz presiding.